               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JOHN L. MCLEMORE,

                        Plaintiff,
                                                    Case No. 19-CV-1674-JPS
 v.

 U.S. BANK N.A.,
                                                                     ORDER
                        Defendant.


       Daniel Bohringer (“Bohringer”) will apparently stop at nothing to

prevent the consummation of a foreclosure by Defendant on a property he

owns at 431 S. 94th Street. In March 2019, he attempted to remove the

foreclosure action from Wisconsin state court to this Court. U.S. Bank Nat’l

Ass’n v. Daniel J. Bohringer, 19-CV-317-JPS (E.D. Wis.), (Docket #1). This was

a transparent attempt to frustrate or delay the foreclosure process. Id.,

(Docket #3). The Court dismissed the action because it lacked subject-matter

jurisdiction over the case. Id.

       Bohringer then filed a second action in May 2019, wherein he

laughably tried to assert that he had a mortgage on the property senior to

that of Defendant, and wanted to foreclose against Defendant and be paid

$300,000 for his trouble. Daniel J. Bohringer v. U.S. Bank N.A., 19-CV-665-JPS

(E.D. Wis.), (Docket #1). The Court dismissed the case because Bohringer

failed to pay the filing fee. Id., (Docket #6).

       On the same day he filed the second case, Bohringer orchestrated the

filing of a third action. John L. McLemore v. U.S. Bank and Daniel J. Bohringer,

19-CV-803-JPS (E.D. Wis.), (Docket #1). It contained precisely the same

allegations as the second complaint, except that Bohringer identified
himself as a defendant and John L. McLemore (“McLemore”) as the

plaintiff, namely as a “substitute trustee” for Bohringer’s trust. Id., (Docket

#1). It was clear that the action was prompted by Bohringer, and the Court

observed that it was not clear whether McLemore even knew about the suit.

Id., (Docket #2).

       The Court dismissed the action for lack of subject-matter jurisdiction.

Id., (Docket #2). It also found that the claim was barred by the Rooker-

Feldman doctrine:

               Beyond the issue of subject-matter jurisdiction, this
       action is barred by the Rooker-Feldman doctrine. Rooker v.
       Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court
       of Appeals v. Feldman, 460 U.S. 462 (1983). Rooker-Feldman
       precludes lower federal courts from exercising what would
       effectively be appellate jurisdiction over final state court
       judgments. Lance v. Dennis, 546 U.S. 459, 463 (2006). It is “a
       narrow doctrine, confined to ‘cases brought by state-court
       losers complaining of injuries caused by state-court
       judgments rendered before the district court proceedings
       commenced and inviting district court review and rejection of
       those judgments.’” Id. at 464 (quoting Exxon Mobil Corp. v.
       Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).
              Bohringer’s foreclosure claim is precisely the sort
       which is prohibited by Rooker-Feldman. Bohringer’s goal in
       this case is to undermine or modify the state court judgment
       of foreclosure, and be paid $300,000 in the process. This is
       clearly impermissible. The only legitimate method available
       to avoid the state court judgment is to appeal through the
       state court system and, if Bohringer is unsuccessful there, to
       appeal to the U.S. Supreme Court. If all of those options fail,
       the judgment is final and is no longer reviewable.

Id., (Docket #2 at 3). Finally, in light of Bohringer’s repeated frivolous

filings, the Court sanctioned him and barred him from filing new cases until

he pays the $1,000 he owes the Court. Id., (Docket #2 at 4).



                                  Page 2 of 6
       The Court did not bar McLemore from further filings, as he did not

seem to be responsible for Bohringer’s misdeeds. The Court must now

reconsider that position. The instant case is titled a “complaint for

injunctive relief,” and is again purportedly filed by McLemore. (Docket #1).

The ruse is not difficult to discern, though, as the style of the complaint

matches those filed by Bohringer. Moreover, the substance of the complaint

aims to directly benefit Bohringer.

       McLemore wants this Court to enjoin execution of the writ of

assistance issued by the Milwaukee County Circuit Court to eject

Bohringer, McLemore, and anyone else from the subject property, as they

have refused to leave after losing the foreclosure action. (Docket #1 at 1–3

and Docket #1-1 at 8). McLemore brings this request pursuant to the

Protecting Tenants in Foreclosure Act of 2009 (“PFTA”). (Docket #1 at 1).

McLemore suggests that he falls within the protections of the PFTA, and

that Defendant failed to comply with various notice requirements

contained therein. Id. at 1–3. McLemore also filed a “memorandum in

support” of his complaint, which is mostly comprised of allegations that

Defendant has not complied with certain provisions of state law in the

foreclosure process and in obtaining the writ. Id. at 5–10.

       This action, like all the others, must be dismissed for numerous

reasons. First, the PFTA does not provide a private right of action for

tenants to file lawsuits. Logan v. U.S. Bank Nat’l Ass’n, 722 F.3d 1163, 1169–

73 (9th Cir. 2013). The statute does not expressly permit tenants to sue to

enforce it, and nothing in the statute, its legislative history, or related

enactments implies that a right of action should exist. Id. As noted in Logan,

“[t]he PTFA is framed in terms of ‘protections’ for tenants, suggesting that




                                 Page 3 of 6
it was intended to provide a defense in state eviction proceedings rather

than a basis for offensive suits in federal court.” Id. at 1173.

       Second, to the extent McLemore attempts to state any claims for

violation of state law in the foreclosure process, the Court lacks jurisdiction

to hear them. The Court has now explained the contours of subject-matter

jurisdiction to both Bohringer and McLemore multiple times. Federal courts

are courts of limited jurisdiction, and may only hear cases in two primary

categories: 1) those raising issues of federal law, known as “federal

question” jurisdiction, and 2) those between parties who are citizens of

different states and which involve an amount in controversy exceeding

$75,000.00, known as “diversity” jurisdiction. See 28 U.S.C. §§ 1331 and

1332(a). Foreclosure of mortgages is not an issue of federal law.

       Though the parties may be of diverse citizenship, there remains the

matter of an amount in controversy. In a suit for injunctive relief, “the

amount in controversy is measured by the value of the object of the

litigation.” Macken ex rel. Macken v. Jensen, 333 F.3d 797, 799 (7th Cir. 2003).

“[T]he object may be valued from either perspective—what the plaintiff

stands to gain, or what it would cost the defendant to meet the plaintiff’s

demand.” Id. at 799–800. Here, the object of the suit is not the home itself,

as the foreclosure action is already concluded in Defendants’ favor. The

object of this case is only the enforcement, or non-enforcement, of the writ.

McLemore does not, and could not credibly, allege that the cost of enforcing

the writ—sending sheriff’s deputies to physically remove him from the

home—or the cost of non-enforcement—McLemore being allowed to

simply remain in the home unlawfully—exceeds $75,000. Diversity

jurisdiction is therefore absent.




                                    Page 4 of 6
       Third, this case is yet another example of a claim which violates the

Rooker-Feldman doctrine. Bohringer lost the foreclosure action in state court.

He cannot come to this Court with claims, no matter how cleverly titled or

presented, which would run counter to the state court foreclosure

judgment. His only option to attack that judgment is to proceed through

the state appellate process.

       For all of these reasons, this action must be dismissed. Further, now

that McLemore has joined Bohringer in offering repeated frivolous filings,

the Court will sanction him as well. The Court will fine McLemore in the

amount of $200. Because this action is frivolous, the Court will also deny

McLemore’s motion to proceed in forma pauperis in this case. (Docket #2).

Thus, McLemore now owes the Court $600. Until he pays that amount, the

Clerk of the Court in this District shall return, unfiled, any papers submitted

by him except for those in defense of a federal criminal case or applying for

a writ of habeas corpus. Bradley v. Wis. Dep't of Children & Families, 715 F.

App’x 549, 550 (7th Cir. 2018), citing Support Sys. Int'l v. Mack, 45 F.3d 185,

186 (7th Cir. 1995). McLemore may move the Court, no earlier than two

years from the date of this Order, to rescind or modify this filing ban.

       Accordingly,

       IT IS ORDERED that this action be and the same is hereby

DISMISSED with prejudice;

       IT IS FURTHER ORDERED that John L. McLemore’s motion for

leave to proceed in forma pauperis (Docket #2) be and the same is hereby

DENIED; and

       IT IS FURTHER ORDERED that John L. McLemore is fined in the

amount of $200. McLemore is also obligated to pay the $400 filing fee he

owes in this matter. Thus, McLemore owes the Court $600. Until he pays


                                 Page 5 of 6
this amount in full, the Clerk of the Court of this District is directed to return

unfiled any papers submitted by McLemore except for those in defense of

a federal criminal case or applying for a writ of habeas corpus.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 21st day of November, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                   Page 6 of 6
